Citation Nr: 1002543	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-01 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for traumatic arthritis, 
right knee, status post total replacement, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1980 to November 
1983, and from November 1983 to May 1989.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran's traumatic arthritis, right knee, status post 
total replacement, has been manifested by right knee pain 
with limitation of motion, but not by severe painful motion 
or weakness in the right lower extremity.


CONCLUSION OF LAW

The criteria for an increased evaluation for traumatic 
arthritis, right knee, status post total replacement have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5010-5055 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

The RO's October 2005 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio, 16 Vet. App. at 187; Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a re-adjudication of the claim); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini, 18 
Vet. App. at 120.  In addition, an October 2005 letter 
notified the Veteran of the types of evidence he could submit 
to show that his service-connected disability had increased 
in severity.

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, as well as his identified VA treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA has 
also provided the Veteran with VA examinations in April 2006 
and April 2009 to determine the current severity of his right 
knee, status post total replacement.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. 112.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696 (2009).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that 
the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Veteran is seeking entitlement to an increased evaluation 
for right knee, status post total replacement.  Historically, 
in a December 1989 rating decision, the RO granted service 
connection for post-operative traumatic arthritis of the 
right knee, and assigned a 20 percent initial evaluation, 
effective May 12, 1989, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257-5010.  In a June 1995 rating decision, 
an increased evaluation of 30 percent evaluation was granted, 
effective March 7, 1995, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257-5010.  By a March 2004 rating decision, 
the RO granted an increased evaluation of 40 percent for the 
Veteran's service-connected post-operative traumatic 
arthritis of the right knee, effective October 23, 2008, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5262.  In 
July 2004, the Veteran underwent total right knee 
arthroplasty.  Thereafter, in an August 2004 rating decision, 
the RO granted a temporary total rating for the Veteran's 
service-connected right knee, status post total replacement, 
effective from July 7, 2004 to September 1, 2005.  As of 
September 1, 2005, a 30 percent disability rating was 
assigned for the Veteran's service-connected right knee, 
status post total replacement, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5055.  In October 2005, the Veteran 
filed his present claim seeking an increased evaluation in 
excess of 30 percent for his service-connected right knee, 
status post total replacement.  By an April 2006 rating 
decision, the RO continued the 30 percent evaluation.  In May 
2006, the Veteran filed a notice of disagreement with regard 
to the April 2006 rating decision, and in January 2007, he 
filed his substantive appeal.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).
In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007). 


As discussed above, the Veteran underwent total right knee 
replacement surgery in July 2004, and thereafter, in an 
August 2004 rating decision, the RO granted a temporary total 
rating for the Veteran's service-connected traumatic 
arthritis, right knee, status post total replacement, 
effective from July 7, 2004, and a 30 percent disability 
rating was assigned effective September 1, 2005, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5055.  The Rating 
Schedule provides that if a rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27.  The hyphenated diagnostic code in this case 
indicates that traumatic arthritis under Diagnostic Code 5010 
is the service-connected disorder, and prosthetic replacement 
of the knee joint under Diagnostic Code 5055 is the residual 
condition.

Under Diagnostic Code 5055, a minimum 30 percent evaluation 
is warranted when the medical evidence of record shows a 
history of prosthetic knee replacement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  A 60 percent evaluation is warranted 
when there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  Id.  The 
maximum 100 percent evaluation is granted for one year 
following implantation of prosthesis.  Id.  When there are 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the Rating Schedule instructs to rate 
by analogy to Diagnostic Codes 5256, 5261, or 5262 (2009).  
Id. 

As noted above, in July 2004, the Veteran underwent total 
right knee replacement surgery.  A July 2004 VA treatment 
record noted that upon discharge, the Veteran was in moderate 
distress, he had done well during surgery, and his progress 
had been slow.  Range of motion testing revealed flexion to 
approximately 44 degrees and passively to 51 degrees.  

A September 2004 VA treatment record noted that x-rays 
revealed that the hardware in the Veteran's right knee was 
stable, the interface between bone and hardware was intact, 
and a small joint effusion was present.  A January 2005 VA 
treatment record indicated that the right knee was doing 
well.  It was further noted that Veteran's wound was well-
healed, there was mild swelling, there was no erythema or 
significant warmth, range of motion was from 0 to 95 degrees, 
and there was no varus or valgus instability.  A July 2005 VA 
treatment record indicated that the Veteran was doing well, 
but complained of occasional stiffness and foot parasthesias 
after standing for long periods of time.  Upon physical 
examination, the Veteran's wound was well-healed, there was 
minimal effusion, there was no erythema or significant 
warmth, range of motion was from 0 to 100 degrees, and there 
was no varus or valgus instability.  

In April 2006, the Veteran reported at a VA examination that 
he had occasional stiffness and pain in the right knee, 
particularly with prolonged standing or walking, he could 
only walk up to four blocks maximally without stopping to 
rest, and he denied any falls, injury, or trauma to the knee 
since his last VA examination.  There was no overt swelling 
of the knee, redness, increased warmth, or fevers.  The 
Veteran reported that he wore a brace on his right knee on a 
daily basis during the waking hours and he had no locking up 
or giving way.  X-rays taken in April 2006 revealed post-
operative changes and the hardware in good position, with no 
loosening.  The veteran reported that he did his job 
routinely without difficulty, and there were no acute changes 
in his knee condition.  

Upon physical examination of the Veteran's right knee, there 
was no point tenderness elicited, gross effusion, ligaments 
laxity, or varus or valgus stress.  Range of motion was from 
0 to 110 degrees, with pain and mild crepitus.  There was no 
effusion, gait was not antalgic, and the Veteran did not use 
a cane or other assistive device for ambulation, but wore a 
brace on his right knee.  The diagnosis was status post total 
knee replacement.

At a VA examination in April 2009, the Veteran reported that 
after his July 2004 total right knee replacement surgery, he 
experienced improvement on the right side.  He also reported 
that during the week prior to his VA examination, the Veteran 
fell, landing on both knees, and as a result, he was 
experiencing increased pain, bilaterally.  The Veteran 
reported that his right knee symptoms included deformity, 
giving way, pain, stiffness, and decreased speed of joint 
motion, but no instability, weakness, incoordination, 
episodes of dislocation or subluxation, or locking episodes.  
He reported that there were repeated effusions and 
tenderness, and that the condition affected the motion of the 
joint.  Flare-ups of joint disease moderate in severity and 
occurring every two to three weeks for three to seven days at 
a time were also reported by the Veteran.  Overuse and 
weather were listed by the Veteran as precipitating and 
alleviating factors for flare-ups.  The Veteran stated that 
he took Naproxen and "carrie[d] on ignoring pain."  No 
constitutional symptoms of arthritis or incapacitating 
episodes of arthritis were reported.  The Veteran stated that 
he was able to stand for 15 to 30 minutes and walk for 100 
yards, and that he always used a brace.  The Veteran's gait 
was antalgic, with poor propulsion.  No other evidence of 
abnormal weight bearing was noted.  There was loss of the 
distal femur and proximal tibia due to total knee replacement 
and there was no inflammatory arthritis.  

Reported findings in the right knee included bony joint 
enlargement, effusion, tenderness, pain at rest, patellar 
abnormality and surgically absent meniscus due to total knee 
replacement, and swelling on the lateral side.  There was no 
crepitation, mass behind the knee, clicks or snaps, grinding, 
or instability found, and McMurray's test was negative.  It 
was also reported that there was no weakness of the Veteran's 
right knee prosthesis.  Range of motion testing revealed 
right flexion to 90 degrees and extension limited by 18 
degrees, with objective evidence of pain with active motion 
on the right side, objective evidence of pain following 
repetitive motion, and additional limitations after three 
repetitions of range of motion.  However, on range of motion 
after repetition, right knee flexion remained at 90 degrees 
and extension was still limited by 18 degrees.  It was noted 
that there was no joint ankylosis.  X-rays of the right knee 
revealed total knee arthroplasty, bony fragment lateral to 
the tibial plateau, no evidence of hardware failure, and no 
acute fracture or dislocation.  The impression was right knee 
total arthroplasty changes.  

With respect to the Veteran's employment history, it was 
noted that over the course of the previous 12 month period, 
he had lost one week of work due to knee pain.  It was 
further noted that there were significant effects on usual 
occupation, decreased mobility, problems with lifting and 
carrying, decreased strength of the lower extremity, pain, 
increased absenteeism from work, and problems with stairs and 
ladders.  Effects of the problem on the Veteran's usual daily 
activities were noted, to include mild effects on bathing, 
dressing, and driving, moderate effects on chores, shopping, 
recreation, and traveling, severe effects on exercise, but no 
effects on feeding, toileting, or grooming.  It was also 
indicated that the problem prevented the Veteran from 
engaging in sports.  

Based on the evidence discussed above, the record does not 
support an increased evaluation in excess of 30 percent for 
the Veteran's right knee, status post total replacement.  
First, under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 60 
percent evaluation is not warranted, as the chronic residuals 
of the Veteran's total right knee replacement do not 
constitute severe painful motion or weakness.  While the 
April 2006 VA examination report noted range of motion of the 
right knee to 110 degrees, with pain, the Veteran reported 
that he experienced only occasional stiffness and pain in his 
right knee.  Moreover, while there was also pain evident upon 
range of motion testing during the April 2009 VA examination, 
and while extension was limited by 18 degrees, flexion was to 
90 degrees, and it was noted that there was no weakness in 
the right knee, and no weakness of the right knee prosthesis 
upon further examination.  Accordingly, the Board finds that 
a 60 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 is not warranted, as the medical evidence of record 
did not show severe painful motion or weakness of the 
Veteran's right knee. 

As directed under Diagnostic Code 5055, the Board has 
considered whether there are intermittent degrees of residual 
weakness, pain, or limitation of motion such that an 
evaluation greater than 30 percent is warranted under 
Diagnostic Codes 5256, 5261, or 5262.  Diagnostic Code 5256 
contemplates ankylosis of the knee.  As the April 2009 VA 
examination report noted that there was no joint ankylosis, 
an evaluation greater than 30 percent under this diagnostic 
code is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.  Next, under Diagnostic Code 5261, limitation of leg 
extension warrants a noncompensable rating if limited to 5 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating 
if limited to 20 degrees, a 40 percent rating if limited to 
30 degrees, and a maximum 50 percent rating if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009); see 
also 38 C.F.R. § 4.71, Plate II (2009) (showing normal leg 
flexion and extension as between 0 degrees and 140 degrees).  
While range of motion testing conducted during the April 2009 
VA examination revealed extension limited by 18 degrees, 
which warrants a 30 percent evaluation under Diagnostic Code 
5261, the medical evidence of record does not show that 
extension of the right leg was limited to 30 degrees, which 
would warrant an evaluation of 40 percent.  Accordingly, an 
evaluation in excess of the 30 percent assigned under 
Diagnostic Code 5055 is not warranted under Diagnostic Code 
5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Finally, Diagnostic Code 5262 contemplates impairment of the 
tibia and fibula.  For a 40 percent rating, nonunion of the 
tibia and fibula, with loose motion, requiring the use of a 
brace, must be shown.  While the April 2009 VA examination 
report noted that there was loss of the right proximal tibia 
due to the Veteran's total knee replacement, the record is 
negative for any evidence of nonunion of the tibia and 
fibula.  Accordingly, an evaluation in excess of the 30 
percent under Diagnostic Code 5055 is not warranted under 
Diagnostic Code 5262.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  

The Board has also considered other diagnostic codes 
pertaining to the knee.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  VA General Counsel opinions provide for 
separate evaluations for knee instability and knee arthritis 
in certain cases.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5257 (2009); see also VAOPGCPREC 23-97; 62 Fed. 
Reg. 63604 (1997) (knee arthritis and instability may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating is based upon additional 
disability).  However, the medical evidence of record does 
not show recurrent subluxation or instability of the right 
knee.  Accordingly, a separate rating for recurrent 
subluxation or lateral instability of the right knee is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In addition, separate ratings for limitation of flexion and 
extension are not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261; see also VAOPGCPREC 9-2004, 69 
Fed. Reg. 59990 (2004) (separate ratings may be awarded for 
disability of the same joint based upon findings of 
limitation of flexion and limitation of extension of the 
leg).  The Veteran's right knee flexion is not limited to a 
compensable degree.  Specifically, range of motion testing 
conducted during the April 2006 VA examination revealed range 
of motion from 0 to 110 degrees, and range of motion testing 
conducted during the April 2009 VA examination revealed 
flexion to 90 degrees.  Accordingly, separate ratings for 
limitation of flexion and extension are not warranted.  Id. 

Additionally, Diagnostic Codes 5258, 5259, and 5263 do not 
provide for evaluations greater than 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Codes 5258, 5259, 5263 (2009).  Moreover, 
service connection for a right knee scar was granted and a 
separate evaluation was assigned effective January 2007.  

The Board has also considered whether there is any additional 
functional loss not contemplated in the currently assigned 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include weakness, fatigability, lack of coordination, 
restricted or excess movement of the joint, or, pain on 
movement.  Id.  During the April 2006 VA examination, the 
Veteran complained of occasional stiffness and pain in the 
right knee, and during his April 2009 VA examination, he 
complained of pain, stiffness, deformity, giving way, and 
flare-ups in the right knee that were moderate in severity.  
Both VA examinations revealed pain upon range of motion 
testing of the right knee.  However, pain did not result in 
limitation that would merit an evaluation greater than 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5260, 
5261.  Moreover, the April 2009 VA examination found no 
weakness or incoordination of the right knee.  Thus, the 
Board finds that there is no additional functional impairment 
beyond that already contemplated within the current 30 
percent evaluation.  38 C.F.R. §§ 4.40, 4.45 (2009); see also 
Deluca, 8 Vet. App. at 206.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria 
found in the Rating Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Rating Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then his disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the assigned 
30 percent rating inadequate.  The Veteran's traumatic 
arthritis, right knee, status post total replacement is 
evaluated as prosthetic replacement of the knee joint, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, the 
criteria of which is found by the Board to specifically 
contemplate the level of disability and symptomatology.  Id.  
As discussed above, the Veteran's traumatic arthritis, right 
knee, status post total replacement is manifested by, at the 
most, right knee extension limited by 18 degrees with pain, 
and right knee flexion was from 0 to 90 degrees with pain, 
with no additional functional impairment.  

When comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by a 
30 percent disability rating for his traumatic arthritis, 
right knee, status post total replacement.  A rating in 
excess thereof is provided for certain manifestations of knee 
conditions but the evidence of record does not demonstrate 
that such manifestations are present in this case.  The 
criteria for a 30 percent disability rating more than 
reasonably describes the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
 
Although the April 2009 VA examiner noted that the Veteran's 
traumatic arthritis, right knee, status post total 
replacement had significant effects on his usual occupation, 
to include increased absenteeism, the Veteran reported that 
he had lost only one week of work over the course of the 
previous year due to knee pain.  Moreover, during the 
Veteran's April 2006 VA examination, he had reported that he 
was able to do his job routinely and without difficulty.  
Additionally, while the April 2009 VA examiner found that the 
Veteran's traumatic arthritis, right knee, status post total 
replacement had severe effects on his ability to exercise, 
only moderate effects on chores, shopping, recreation, and 
traveling were found, and only mild effects on bathing, 
dressing, and driving were found.

After review of the evidence, there is no evidence of record 
that would warrant ratings in excess of those assigned for 
the Veteran's traumatic arthritis, right knee, status post 
total replacement at any time during the periods pertinent to 
this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as shown above, the 
preponderance of the evidence is against the Veteran's claim, 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for traumatic arthritis, right knee, 
status post total replacement, is denied. 



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


